Citation Nr: 1807462	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2003 to March 2004 and December 2007 to January 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a RO hearing before a hearing officer in June 2017.  

The Board has recharacterized the claim for service connection for PTSD to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his June 2017 RO hearing, the Veteran's representative noted that the Veteran's most recent VA psychiatric examination used the DSM-IV criteria in determining that the Veteran did not meet the criteria for a diagnosis of PTSD, and requested a new examination to determine whether the Veteran met the criteria for a diagnosis of PTSD under the DSM-5 criteria.  In August 2017, the Veteran underwent a VA examination in which the examiner evaluated the Veteran for PTSD and other mental health issues, noting that the Veteran described fewer symptoms of PTSD in his August 2017 examination than he did in his July 2010 examination.  The August 2017 examiner also noted that the Veteran sought VA mental health treatment in 2012, and was given working diagnoses of a mood disorder, NOS, an adjustment disorder, and alcohol abuse or dependence by different providers.  

Ultimately, the August 2017 examiner concluded that there was not enough evidence to support any mental health diagnosis in the DSM-5 at that time.  However, it is unclear from the examiner's statement whether the August 2017 examiner meant that the Veteran had never met the diagnostic criteria for any psychiatric disability under the DSM-5 at any time during the course of the appeal.  This is important because as noted above, the Veteran has other psychiatric diagnoses of record during the course of the appeal and the August 2017 examiner noted that the Veteran reported fewer symptoms of PTSD at his August 2017 examination than he had previously.  Entitlement to service connection can be established if the Veteran has a disability at any point during the course of the appeal, even if such disability subsequently resolves.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Board finds that the examination report should be returned to the August 2017 VA examiner, if possible, for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who conducted the August 2017 psychiatric examination to render an addendum opinion with regard to the Veteran's claimed psychiatric disorder. If that examiner is not available, a similarly qualified examiner must provide the opinion.  The entire claims file, including all electronic files, must be reviewed by the examiner.  If the examiner determines that an examination is needed in order to answer the question posed, schedule the Veteran for an examination.

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder, under DSM-IV or DSM-5. The examiner must clearly identify each psychiatric disorder found at any time during the course of the appeal (to include a mood disorder, an adjustment disorder, and PTSD).

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the psychiatric diagnoses reflected in the record during the course of the appeal are not valid diagnoses. 

Then, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder (to include a mood disorder, an adjustment disorder, and PTSD), either commenced during or is otherwise etiologically related to the Veteran's period of service.  If the examiner attributes any current acquired psychiatric disability to factors other than the Veteran's military service, the examiner must explain why the disability is more likely due to these factors rather than the Veteran's military service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to fear or hostile military or terrorist activity.

All opinions must be accompanied by a clear rationale. 

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




